EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Zhan John Cao (Reg. No. L1167) on 02/07/2022 and 03/10/2022.
The application has been amended as follows: 
1. (Currently Amended) A data transmission method, wherein the method comprises: sending, by a first terminal device, second indication information to a network device, wherein the second indication information is used to indicate a quantity of target resource units and/or a proportion of the target resource units in a target measurement resource set that meet a second preset condition in the target measurement resource set;
receiving, by the first terminal device, first indication information sent by the network device, wherein the first indication information is used to indicate a first preset condition, and the first preset condition is used to determine a resource used for sending data;
determining, by the first terminal device from a first resource set according to the first indication information, a first resource that meets the first preset condition; and
sending, by the first terminal device, first data by using the first resource[.] ;
wherein the second preset condition comprises at least one of the  following: power on the target resource unit is less than or equal to a third power threshold;
the power on the target resource unit is greater than or equal to a fourth power threshold;
the power on the target resource unit falls within a third power range; or
the power on the target resource unit falls beyond a fourth power range.
2. (Original) The method according to claim 1, wherein the first preset condition comprises at least one of the following: a carrier of the resource used for sending data belongs to a first carrier;
a subcarrier spacing of the resource used for sending data belongs to a first subcarrier spacing;
a transmission time interval of the resource used for sending data belongs to a first transmission time interval;
a quantity of resource units of the resource used for sending data is greater than or equal to a first value;
the quantity of resource units of the resource used for sending data is less than or equal to a second value;
the quantity of resource units of the resource used for sending data falls within a first value range;

the power on the resource used for sending data is greater than or equal to a second power threshold; 
the power on the resource used for sending data falls within a first power range;
the power on the resource used for sending data is beyond a second power range;
a time domain range corresponding to the resource used for sending data belongs to a first time domain range; or
a frequency domain range corresponding to the resource used for sending data belongs to a first frequency domain range.
3. (Original) The method according to claim 2, whereinif the first preset condition comprises that the carrier of the resource used for sending data belongs to the first carrier, the first indication information comprises information used to indicate the first carrier;
if the first preset condition comprises that the subcarrier spacing of the resource used for sending data belongs to the first subcarrier spacing, the first indication information comprises information used to indicate the first subcarrier spacing;

if the first preset condition comprises that the quantity of resource units of the resource used for sending data is greater than or equal to the first value, the first indication information comprises information used to indicate the first value;
if the first preset condition comprises that the quantity of resource units of the resource used for sending data is less than or equal to the second value, the first indication information comprises information used to indicate the second value;
if the first preset condition comprises that the quantity of resource units of the resource used for sending data falls within the first value range, the first indication information comprises information used to indicate the first value range;
if the first preset condition comprises that the power on the resource used for sending data is less than or equal to the first power threshold, the first indication information comprises information used to indicate the first power threshold;
if the first preset condition comprises that the power on the resource used for sending data is greater than or equal to the second power threshold, the first indication information  comprises information used to indicate the second power threshold;

if the first preset condition comprises that the power on the resource used for sending data falls beyond the second power range, the first indication information comprises information used to indicate the second power range;
if the first preset condition comprises that the time domain range corresponding to the resource used for sending data belongs to the first time domain range, the first indication information comprises information used to indicate the first time domain range; or
if the first preset condition comprises that the frequency domain range corresponding to the resource used for sending data belongs to the first frequency domain range, the first indication information comprises information used to indicate the first frequency domain range.
4. (Original) The method according to claim 1, wherein the method further comprises: determining, by the first terminal device, a second resource configured by the network device for the first terminal device; and
the sending, by the first terminal device, first data by using the first resource comprises:

5. (Cancelled) 
6. (Currently Amended) The method according to claim [5] 1, wherein a carrier of a resource in the target measurement resource set is a second carrier;
a subcarrier spacing of a resource in the target measurement resource set is a second subcarrier spacing;
a transmission time interval of a resource in the target measurement resource set is a second transmission time interval;
a time domain range corresponding to a resource in the target measurement resource set belongs to a second time domain range; or
a frequency domain range corresponding to a resource in the target measurement resource set belongs to a second frequency domain range.
7. (Currently Amended) The method according to claim [5] 1, wherein resources in the target measurement resource set at least partially overlap with resources in the first resource set.
8. (Original) The method according to claim 1, wherein the first resource set comprises a common resource, and the common resource is a resource shared by the first terminal device and a second terminal device.

10. (Original) The method according to claim 1, wherein the sending, by the first terminal device, first data by using the first resource comprises: sending, by the first terminal device, the first data to a second terminal device or the network device.
11. (Currently Amended) A data transmission apparatus, wherein the apparatus comprises: a sending unit, configured to send second indication Information
 to a network device, wherein the second indication information is used to indicate a 
quantity of target resource units and/or a proportion of the target resource units in 
the target measurement resource set that meet the second preset condition in the target measurement resource set; 
a receiving unit, configured to receive first indication information sent by a-the network device, wherein the first indication information is used to indicate a first preset condition, and
the first preset condition is used to determine a resource used for sending data; and
a processing unit, configured to determine, from a first resource set according to the first indication information, a first resource that meets the first preset condition; and
; 
wherein the second preset condition comprises at least one of the  following: power on the target resource unit is less than or equal to a third power threshold;
the power on the target resource unit is greater than or equal to a fourth power threshold;
the power on the target resource unit falls within a third power range; or
the power on the target resource unit falls beyond a fourth power range.
12. (Original) The apparatus according to claim 11, wherein the first preset condition comprises at least one of the following: a carrier of the resource used for sending data belongs to a first carrier;
a subcarrier spacing of the resource used for sending data belongs to a first subcarrier spacing;
a transmission time interval of the resource used for sending data belongs to a first transmission time interval;
a quantity of resource units of the resource used for sending data is greater than or equal to a first value;
the quantity of resource units of the resource used for sending data is less than or equal to a second value;

power on the resource used for sending data is less than or equal to a first power threshold;
the power on the resource used for sending data is greater than or equal to a second power threshold;
the power on the resource used for sending data falls within a first power range;
the power on the resource used for sending data falls beyond a second power range;
a time domain range corresponding to the resource used for sending data belongs to a first time domain range; or
a frequency domain range corresponding to the resource used for sending data belongs to a first frequency domain range.
13. (Original) The apparatus according to claim 12, wherein if the first preset condition comprises that the carrier of the resource used for sending data belongs to the first carrier, the first indication information comprises information used to indicate the first carrier;

if the first preset condition comprises that the transmission time interval of the resource used for sending data belongs to the first transmission time interval, the first indication information comprises information used to indicate the first transmission time interval;
if the first preset condition comprises that the quantity of resource units of the resource used for sending data is greater than or equal to the first value, the first indication information comprises information used to indicate the first value;
if the first preset condition comprises that the quantity of resource units of the resource used for sending data is less than or equal to the second value, the first indication information comprises information used to indicate the second value;
if the first preset condition comprises that the quantity of resource units of the resource used for sending data falls within the first value range, the first indication information comprises information used to indicate the first value range;
if the first preset condition comprises that the power on the resource used for sending data is less than or equal to the first power threshold, the first indication information comprises information used to indicate the first power threshold; 

if the first preset condition comprises that the power on the resource used for sending data falls within the first power range, the first indication information comprises information used to indicate the first power range;
if the first preset condition comprises that the power on the resource used for sending data falls beyond the second power range, the first indication information comprises information used to indicate the second power range;
if the first preset condition comprises that the time domain range corresponding to the resource used for sending data belongs to the first time domain range, the first indication information comprises information used to indicate the first time domain range; or
if the first preset condition comprises that the frequency domain range corresponding to the resource used for sending data belongs to the first frequency domain range, the first indication information comprises information used to indicate the first frequency domain range.
14. (Original) The apparatus according to claim 11, wherein the processing unit is further configured to: determine a second resource configured by the network device for the apparatus; and

15. (Cancelled) 
16. (Currently Amended) The apparatus according to claim [15] 11, wherein a carrier of a resource in the target measurement resource set is a second carrier;
a subcarrier spacing of a resource in the target measurement resource set is a second subcarrier spacing;
a transmission time interval of a resource in the target measurement resource set is a second transmission time interval;
a time domain range corresponding to a resource in the target measurement resource set belongs to a second time domain range; or
a frequency domain range corresponding to a resource in the target measurement resource set belongs to a second frequency domain range.
17. (Currently Amended) The apparatus according to claim [15] 11, wherein resources in the target measurement resource set at least partially overlap with resources in the first resource set.
18. (Original) The apparatus according to claim 11, wherein the first resource set comprises a common resource, and the common resource 1s a resource shared by the apparatus and a second terminal device.

20. (Currently Amended) The apparatus according to claim 11, wherein the sending unit is configured to: send the first data to +he-a second terminal device or the network device. 
Examiner’s Statement of Reason for Allowance 

1.	Claims 1-4, 6-14 and 16-20 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record WO-2017008227 and 20200127800 either individually or in combination fail to teach a data transmission apparatus and a data transmission method, wherein the method comprises: sending, by a first terminal device, second indication information 
to a network device, wherein the second indication information is used to indicate a 
quantity of target resource units and/or a proportion of the target resource units in a
 target measurement resource set that meet a second preset condition in the target measurement resource set, wherein the second preset condition comprises at least one of the  following: power on the target resource unit is less than or equal to a third power threshold; the power on the target resource unit is greater than or equal to a fourth power threshold; the power on the target resource unit falls within a third power range; or the power on the target resource unit falls beyond a fourth power range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466               


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466